 


110 HR 4782 IH: To suspend temporarily the duty on tilting arbor table saws with motors of an output equal to or greater than 3357 watts and less than 4103 watts and with contact detection and reaction systems.
U.S. House of Representatives
2007-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4782 
IN THE HOUSE OF REPRESENTATIVES 
 
December 18, 2007 
Mr. Wu introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To suspend temporarily the duty on tilting arbor table saws with motors of an output equal to or greater than 3357 watts and less than 4103 watts and with contact detection and reaction systems. 
 
 
1.Tilting arbor table saws with motors of an output equal to or greater than 3357 watts and less than 4103 watts and with contact detection and reaction systems 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading:
 
 
 
 
9902.01.00Tilting arbor table saws with motors of an output equal to or greater than 3357 watts and less than 4103 watts and with contact detection and reaction systems (provided for in subheading 8465.91.00)FreeNo changeNo changeOn or before 12/31/2011    . 
(b)Effective dateThe amendment made by subsection (a) applies to articles entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
